Citation Nr: 0943711	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for vision loss. 

2.  Entitlement to service connection for Meniere's disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).  

The Veteran performed active service from September 1942 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007-issued rating decision of the Department of 
Veterans Affairs (VA) special processing unit in Cleveland, 
Ohio, that in pertinent part denied service connection for 
poor vision and for Meniere's disease with poor balance.  The 
case has been transferred to the Detroit, Michigan, VA 
Regional Office (RO). 

In May 2004, VA examined the Veteran for post-traumatic 
stress disorder (PTSD).  A diagnosis of PTSD related to 
active service was offered.  No rating decision concerning 
PTSD was issued and it is unclear whether the Veteran has 
intended to claim service connection for PTSD, although he 
has requested increased benefits.  See Veteran's letter of 
November 1, 2005.  The matter of a possible claim for service 
connection for PTSD is referred to the RO and to the Veteran 
and his representative for any action deemed appropriate. 


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

Blurry Vision

The Veteran seeks service connection for blurry vision or 
poor vision.  According to a July 2008 VA eye examination 
report by an optometrist, the Veteran had been examined in 
the eye clinic in January 2008 and various eye-related 
diseases were noted.  The above-mentioned January 2008 
examination report is not associated with the claims file.  
Because this report could be pertinent, it must be obtained.  

The claims file does not clearly indicate the etiology of the 
Veteran's macular degeneration and/or pseudo-exfoliation 
syndrome.  Also unclear is the Veteran's own theory of 
service connection.  VA's duty to assist requires offering an 
examination when necessary for adjudication.  In this case, 
an ophthalmologist should examination the Veteran to 
determine the nature and etiology of any vision-related 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Meniere's Disease and Poor Balance

The etiology of Meniere's disease and poor balance is 
unclear.  A diagnosis of Meniere's disease was made in 
February 2003.  In May 2005, a VA neurologist opined that 
gait ataxia was multifactorial in etiology.  In October 2006, 
a VA audiologist was asked to address the etiology of 
Meniere's disease.  The audiologist responded by noting that 
the etiology of poor balance/Meniere's disease was outside 
the scope of an audiologist's expertise and that the 
requested opinion should be directed to an otolaryngologist.  

In July 2008, a VA physician examined the Veteran and noted 
that a prior report mentioned the multifactorial etiology of 
Meniere's.  However, the physician did not address the 
likelihood that a service-connected hearing loss disability 
had caused or contributed to Meniere's disease, nor is it 
clear that the July 2008 VA examining physician is an 
otolaryngologist.  

VA's duty to assist includes obtaining an examination by a 
specialist when recommended by VA's own physician.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Because VA's own 
audiologist recommended further examination by an 
otolaryngologist, VA should offer the Veteran that 
examination.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon, supra.




Accordingly, the case is REMANDED for the following action:

1.  VA should attempt to locate the 
January 2008 VA eye examination report 
that is mentioned in the July 21, 2008 VA 
eye examination report.  The January 2008 
eye examination report should be 
associated with the claims file. 

2.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an ophthalmologist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of relevant symptoms from the 
Veteran, and answer the following:

I.  What is the diagnosis or 
diagnoses relevant to the complaint 
of poor vision or blurry vision? 

II.   Is it at least as likely as 
not (50 percent or greater 
probability) that active military 
service has caused or contributed to 
any diagnosis offered in response to 
question I above?

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

VA should also make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an otolaryngologist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of relevant symptoms from the 
Veteran, and answer the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's service-connected 
hearing loss disability and/or 
tinnitus has caused or contributed 
to Meniere's disease?

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


